The identical questions involved in Blake, County Treasurer, and Fred L. Patrick, County Assessor, v. W. H. Metz,136 Okla. 146, 276 P. 762, are involved in this appeal. The pleadings are almost alike, the only difference being that a different tract of land is here involved, and in the petition and amended petition herein, the discrepancy in the description of the land does not appear. The record is in other respects identical, except that in this case it does not appear that the assistant county attorney approved the journal entry of the judgment.
From what is held in that case, it necessarily follows that the order denying the motion to vacate the judgment should be reversed, and the cause remanded, with direction to set aside and vacate the judgment rendered in this case.
The syllabus in Blake, County Treasurer, et al. v. Metz, supra, is adopted as the syllabus to this case.
BENNETT, HERR, HALL, and JEFFREY, Commissioners, concur.
By the Court: It is so ordered.